Title: From George Washington to William Heath, 25 January 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Janry 25th 1781
                        
                        I am much obliged to you for the account of the success of the Enterprize against Morrissania.
                        Since the Troops under the command of Major General Parsons appear to be so much fatigued, I would advise to
                            compleat the Detachment of Major Gen. Howe (if possible) from the Troops remaining in Camp, particularly from the Brigades
                            on the East Side of the River; because these men may be immediately replaced by those returning from the Enterprize; And
                            perhaps by the address of General Parsons some Volunteers may be obtained from the last Mentioned Troops. At any rate the
                            service is so pressing, that the Men should be marched for Pompton, as early as possible, from one Quarter or the other.
                            You will be best able to determine from whence they can be send, when you see General Parsons, which will be, I suppose,
                            before the receipt of this Letter. I am Dear Sir With very great esteem Your Most Obedt Hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. I shall set out for Ringwood (nothing happening to prevent it) tomorrow morning to act as
                                circumstances may require.
                        
                        
                            Go: W.
                        
                    